—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered August 30, 1991, which, in a proceeding pursuant to CPLR article 78 to review an unincorporated business income tax determination, granted respondent’s motion to dismiss the petition as time-barred, unanimously affirmed, without costs or disbursements.
Administrative Code of the City of New York § 11-530 (a) provides that a taxpayer’s application to review an unincorporated business income tax determination made by the Commissioner of Finance shall be made "within four months after notice of the decision is sent by certified or registered mail to the taxpayer.” The determination which petitioner seeks to contest was mailed on January 30, 1991. Since he did not commence this proceeding until June 3, 1991, it was properly held to be untimely (Matter of Mahoney v Kraut, 111 AD2d 685, affd 65 NY2d 1011). Concur—Murphy, P. J., Carro, Rosenberger and Asch, JJ.